Citation Nr: 1401383	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for retropatellar pain syndrome with mild malalignment of patella, left ("left knee disability"), currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for retropatellar pain syndrome with mild malalignment of patella, right, with x-ray evidence of minimal degenerative changes ("right knee disability"), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paul Bradley, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a February 2009 rating decision, the RO increased the disability rating for left knee disability from 0 percent to 10 percent, effective November 6, 2008.  The RO continued a 10 percent rating for right knee disability.  In a June 2009 rating decision, the RO continued disability ratings of 10 percent each for disabilities of the left and right knees.

In November 2012, the Board remanded the knee rating issues to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the November 2012 remand, the Board also instructed that the AMC or RO issue the Veteran a statement of the case (SOC) addressing the issues of reopening previously denied claims for service connection for PPD conversion and disabilities of the bilateral upper lobes of the lungs.  In September 2013, the RO issued the Veteran an SOC addressing those issues.  The RO informed the Veteran of the sixty day time limit for filing a substantive appeal.  The claims file does not indicate that the Veteran filed a substantive appeal regarding those issues, so those issues are not before the Board.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file, his file on the Virtual VA electronic file system, and his file on the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The Veteran's left knee disability including arthritis is manifested by pain, fatigability, and limitation of flexion, but not to 30 degrees or less, and without objective evidence of limitation of extension, instability or subluxation.

2.  The Veteran's right knee disability including arthritis is manifested by pain, fatigability, and limitation of flexion, but not to 30 degrees or less, and without objective evidence of limitation of extension, instability or subluxation.


CONCLUSIONS OF LAW

1.  Retropatellar pain syndrome with mild malalignment of patella, left, has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  Retropatellar pain syndrome with mild malalignment of patella, right, with x-ray evidence of minimal degenerative changes, has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a December 2008 letter.  In that letter the RO addressed the information and evidence necessary to substantiate claims for increased disability ratings.  The RO informed the appellant how VA assigns effective dates.  The letter also addressed who was to provide the evidence.

The Veteran's claims file (including records in the paper file, Virtual VA, and VBMS) contains service treatment records and records of post-service treatment and examinations.  The Veteran has had VA medical examinations performed by qualified clinicians, one of whom reviewed his claims file.  The examination reports contain findings relevant to and adequate for evaluating his knee disabilities.  In the November 2012 remand, the Board instructed that the Veteran receive a new examination addressing the current manifestations of his knee disabilities.  He received a new VA examination of his knees in April 2013.  The Board is satisfied that there has been substantial compliance with the remand instructions.  Therefore, no additional remand is warranted, and the Board may proceed with review of the claims on their merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Knee Disability Ratings

The Veteran received treatment during service for left and right knee pain.  In a June 1989 rating decision, the RO granted service connection for knee disabilities.  The RO described the left knee disability as retropatellar pain syndrome with mild malalignment of the patella.  The RO assigned a 0 percent disability rating for that disability.  The RO described the right knee disability as retropatellar pain syndrome with mild malalignment of the patella and x-ray evidence of minimal degenerative changes.  The RO assigned a 10 percent disability rating for that disability.  On November 6, 2008, the RO received the Veteran's claim for increased disability ratings for left and right knee disabilities.  As noted above, in a February 2009 rating decision, the RO increased the disability rating for the left knee disability from 0 percent to 10 percent, effective November 6, 2008.  The RO continued a 10 percent rating for right knee disability.  The Veteran contends that his left and right knee disabilities have worsened, such that they warrant ratings higher than the existing 10 percent ratings for each knee.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the rating schedule arthritis is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee is rated at 50 percent if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  In a precedent opinion, the VA General Counsel indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004).  

Recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

The RO established service connection for disabilities of both knees effective from separation from service in 1989, describing the left knee disability as retropatellar pain syndrome with mild malalignment of the patella and the right knee disability as retropatellar pain syndrome with mild malalignment of the patella and x-ray evidence of minimal degenerative changes.

The claim file contains records of VA treatment of the Veteran from 2006 forward.  In November 2008, the Veteran sought higher ratings for his knee disabilities.  The claims file contains records from the Veteran's application for disability benefits from the United States Social Security Administration.  Those records reflect that in 2009 the Veteran indicated that his knees swelled daily and that pain in his knees limited his endurance in walking.

The Veteran had a VA medical examination of his knees in January 2009.  The RO did not provide the examiner with the Veteran's claims file to review.  The Veteran indicated that he had not been able to work for about two years.  He stated that he had been incarcerated until 2006, and had not been able to find work since.  The Veteran reported that in each knee he had pain, giving way, weakness, decreased speed of motion.  He stated that his knee disabilities made him unable to stand for more than a few minutes and unable to walk more than a few yards.  The examiner observed that the Veteran had an antalgic gait.  There was evidence of pain with motion of each knee.  Each knee had motion from 0 to 100 degrees.  There was no evidence of additional pain or additional limitation of motion after three repetitions of motion.  The examiner entered a diagnosis of bilateral patellofemoral syndrome.  The examiner found that pain from the Veteran's left and right knee disabilities had significant effects on his usual occupation, and severe effects on chores, recreation, and travelling.

In March 2009, the Veteran wrote that his knee disabilities had worsened to the point that he could not stand or walk for even a short period of time.  He asserted that the January 2009 VA examination was not sufficient and accurate in determining the severity of his knee disabilities.  In November 2009, the Veteran stated that his knees got very tired when he walked.  In May 2010, the Veteran reported an episode of locking of his right knee.

VA treatment records from 2010 forward reflect the Veteran's reports of chronic knee pain.  In April 2011, the Veteran asserted that he was unable to work due to back and knee pain.  He indicated that he had previously worked in construction.  X-rays taken in April 2011 showed arthritis in both knees.  In January 2012, left knee MRI showed a popliteal cyst and effusion in the knee joint.  The imaging showed degenerative changes in the lateral and medial meniscus and a possible small tear in the medial meniscus.  In March 2012, an orthopedist also found a palpable popliteal cyst in the left knee.  Range of motion testing showed 0 to 115 degrees with pain on flexion and antalgic gait.  MRI of the left knee showed degenerative changes and a possible tear in the meniscus.  In April 2012, the Veteran was fitted with a cane.  In June 2012, the Veteran had a corticosteroid injection in his right knee.  A June 2012 orthopedic note indicated negative findings, other than tenderness to palpation and antalgic gait.  In August 2012, he was fitted for a right knee orthosis.  A July 2012 physical therapy consult noted, in pertinent part, knee range of motion from 0 to 115 degrees, with antalgic gait. 

On VA examination in April 2013, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported having pain, stiffness, and swelling in both knees.  He indicated that the right knee was worse.  He did not report that flare-ups impacted the function of either knee.  He indicated that he regularly used a brace on his right knee to address pain and instability.  The examiner indicated that imaging documents arthritis in both knees, and that there is not x-ray evidence of patellar subluxation in either knee.  The examiner described the Veteran's knee disability as degenerative joint disease of both knees.  The left knee had motion from 0 to 140 degrees, with no objective evidence of painful motion.  The right knee had motion from 0 to 125 degrees, with no evidence of painful motion.  The ranges of motion were the same after three repetitions of motions.  Muscle strength was normal in each knee.  On testing, stability was normal in each knee.  The examiner stated that the Veteran's knee disabilities did not impact his ability to work.

In VA treatment in September 2013, it was noted that the Veteran was walking with a cane due to knee pain.

The Veteran's knee disabilities have not been manifested by limitation of flexion of either knee to 30 degrees or less, nor by any limitation of extension of either knee.  The Veteran has reported fatigability in his knees.  On VA examination in 2009, the examiner noted evidence of pain with motion, and found that the knee disabilities had significant effects on the Veteran's usual occupation.  No clinician has indicated, however, that the pain and diminished endurance impair function of either of the Veteran's knees to an extent comparable to limitation of flexion to 30 degrees or less.  Treatment of the Veteran's knee disabilities has included provision of a cane and a right knee brace, but examinations have not shown objective evidence of instability.  There is MRI evidence of possible left meniscus tear, but not of frequent locking and effusion into the left knee.  The evidence thus does not show manifestations or impairment in either knee that meets the criteria for a rating higher than the existing 10 percent rating.

As discussed above, separate ratings can be assigned for both limitation of flexion and extension, as well as instability, if such symptomatology is shown.  There is no limitation of extension here.  Although the Veteran subjectively complains of his knee giving way, there is no objective medical evidence of instability or of subluxation.  His complaints alone are simply not probative enough since the medical evidence is more objective and is unequivocal.  The evidence thus does not show manifestations or impairment in either knee that meets the criteria for a separate rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's left and right knee disabilities have not required frequent hospitalizations.  The Veteran has indicated that his knee disabilities reduce his endurance for walking and limit his capacity for employment.  Clinicians who have treated and examined the Veteran have not indicated that the knee disabilities, apart from other disabilities, affect the Veteran's capacity for work to a marked extent.  The pain and fatigability in the Veteran's knees does not produce impairment comparable to limitation of motion that would warrant a rating higher than 10 percent for either knee.  Thus, the regular rating criteria are adequate to address the knee disabilities.  It is not necessary to refer the ratings for the knee disabilities for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2009, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  In a June 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran has asserted that his left and right knee disabilities, in combination with respiratory and back disabilities for which service connection has not been established, make him unable to work.  The evidence does not suggest that the left and right knee disabilities, by themselves, make the Veteran unable to secure or follow a substantially gainful occupation.  Moreover, the point of Rice is that VA must deal with the TDIU claim, and, here, it was denied yet not appealed.  Thus, the record regarding his knee disabilities therefore does not indirectly raise a TDIU claim.










[Continued on Next Page]
ORDER

Entitlement to a disability rating higher than 10 percent for retropatellar pain syndrome with mild malalignment of patella, left, is denied.

Entitlement to a disability rating higher than 10 percent for retropatellar pain syndrome with mild malalignment of patella, right, with x-ray evidence of minimal degenerative changes, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


